Title: To Benjamin Franklin from James Lovell, 15[–22] August 1780
From: Lovell, James
To: Franklin, Benjamin


Honble. Sir15[–22] Augst. 1780
Tho I cannot procure the Signatures of the Committee of foreign Affairs at this Moment nor the Resolve of Congress respecting Bills to be drawn on you to the amount of one hundred thousand Dollars passed 2 or 3 days ago, payable at 90 days Sight, yet I should be blameable if I did not thus far notify you. The Breach upon our Taxes at the Southward by the Possession which the Enemy have there made this disagreable Step necessary for the express purpose of supporting Genl. Gates in that Department.

The Honble. Mr. Laurens will be able on any Questions from you in corresponding to give you whatever the Gazettes do not convey.
Your most humble Servant
James Lovell
   
      P.S. Aug. 22d I now add the Resolves
   
